Citation Nr: 0612766	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  04-06 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether severance of the award of service connection for 
hepatitis was proper.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel
INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO), which severed service connection 
for hepatitis, effective June 1, 2002.

Procedural history

The veteran served on active duty in the United States Army 
from June 1970 to March 1973.

In a December 1993 rating decision, the RO in North Little 
Rock granted service connection for hepatitis; a 
noncompensable (zero percent) disability rating was assigned.  
The veteran subsequently moved from Arkansas to Oklahoma, 
granting the Muskogee RO jurisdiction over his claim.

In an October 2001 decision, the Muskogee RO proposed to 
sever service connection for hepatitis on the ground that the 
prior December 1993 rating decision contained clear and 
unmistakable error (CUE).  The veteran received notification 
of this decision by letter dated November 2001.  The RO 
informed the veteran "you may submit medical or other 
evidence to show that we should not make this change."  

The above-referenced March 2002 rating decision formally 
severed service connection for hepatitis.  The veteran 
initiated an appeal of this decision, which was perfected by 
the timely submission of his substantive appeal (VA Form 9) 
in February 2004.

The veteran testified before a Decision Review Officer (DRO) 
at the RO in April 2004.  A transcript of the hearing is 
associated with the veteran's claims folder.  The DRO 
conducted a de novo review of the claim and confirmed the 
RO's findings in an August 2004 SSOC.

Issues not on appeal

In a May 2003 and July 2004 rating decisions, the RO 
increased the veteran's service-connected mild deformity of 
duodenal bulb to 40 percent disabling and granted non 
service-connected pension benefits, respectively.  To the 
Board's knowledge, the veteran has not disagreed with those 
decisions and they are therefore not in appellate status.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  The veteran was granted service connection for hepatitis 
in a December 1993 rating decision.

2.  The December 1993 rating decision contained clear and 
unmistakable error.


CONCLUSION OF LAW

The severance of the award of service connection for 
hepatitis was proper.  
38 U.S.C.A. §§ 105(a), 1110, 5109A, 7111 (West 2002); 
38 C.F.R. § 3.156 (2001); 38 C.F.R. §§ 3.1 (n), 3.105, 3.301, 
3.303 (2005); VAOPGCPREC 2-98.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the severance for service 
connection for hepatitis was improper.  In the interest of 
clarity, the Board will first discuss certain preliminary 
matters.  The Board will then render a decision on the issue 
on appeal.

Initial matter - the VCAA

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)] (VCAA) 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In particular, as part 
of the notice, VA is to specifically inform the claimant and 
the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

On April 12, 2001, the RO sent the veteran a letter that 
letter fully complied with the provisions of the VCAA.

The April 2001 letter informed the veteran as to the general 
requirements for service connection.  [The specific law and 
regulations pertaining to misconduct had previously been 
provided to the veteran via the January 2004 Statement of the 
Case.]  The April 2001 letter informed the veteran that VA 
was responsible for getting records from any Federal agency, 
and that VA would also make reasonable efforts to obtain, on 
the veteran's behalf, records not held by a Federal agency.  
The veteran was instructed to provide enough information 
about his records so that VA could request them.  Finally, 
the veteran was instructed as follows: "Tell us if you know 
of additional medical evidence you would like us to 
consider."  This sentence was intended to, and in fact did, 
satisfy the requirement in 38 C.F.R. § 3.159(b) (2005) that 
VA must request that a claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Based on the specificity of the April 12, 2001 letter, the 
Board finds that the requirements of the VCAA, its 
implementing regulation, 38 C.F.R. § 3.159, and various 
decisions of the United States Court of Appeals for Veterans 
Claims (the Court), including Quartuccio, have been 
satisfied.  

In any event, the Board believes that VCAA notice was not 
required in this case.  In Manning v. Principi, 16 Vet. App. 
534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 
(Aug. 30, 2001), the Court held that the VCAA has no effect 
on an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in the matter.  The 
Board finds that such is the case as to the issue of whether 
severance of service connection for hepatitis was proper, as 
it involves a determination of CUE in a prior rating 
decision.  Although the VCAA is generally applicable to all 
claims filed on or after the date of its enactment, it is not 
applicable to CUE claims.  In Livesay, the Court held that 
"there is nothing in the text or the legislative history of 
VCAA to indicate that VA's duties to assist and notify are 
now, for the first time, applicable to CUE motions."  In 
concluding that the VCAA is not applicable to allegations of 
CUE, the Court's opinion explained that even though the VCAA 
is a reason to remand "many, many claims, . . . it is not an 
excuse to remand all claims."

In essence, the Court in Livesay indicated that CUE claims 
are not conventional appeals, but rather are requests for 
revision of previous decisions.  A claim of CUE is not by 
itself a claim for benefits.  Thus, CUE is fundamentally 
different from any other kind of action in the VA 
adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Thus, a "claimant," as defined 
by 38 U.S.C.A. § 5100, cannot encompass a person seeking a 
revision of a final decision based upon CUE.  As a 
consequence, VA's duties to notify and assist contained in 
the VCAA are not applicable to CUE motions.  See also 38 
C.F.R. § 20.1411(c) and (d) (2005).

The Board observes in this connection that in general a CUE 
claim does not involve the submission of additional evidence 
apart from what already resides in the claims folder.   See 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).  In this case, as 
discussed below, the outcome rests on the interpretation of 
evidence already contained in the claims folder.  

Based on the Court's precedential decision in Livesay, the 
Board concludes that the veteran's CUE claim is not subject 
to the provisions of the VCAA.

Pertinent Law and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110 (West 2002).  However, the law 
and regulations provide that compensation shall not be paid 
if the disability was the result of the person's own willful 
misconduct, to include the abuse of alcohol or drugs.  See 38 
U.S.C.A. §§ 105, 1110 (West 2002); 
38 C.F.R. §§ 3.1(n), 3.301 (2005); see also VAOPGPREC 2-97 
(January 16, 1997).

With respect to alcohol and drug abuse, Section 8052 of the 
Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388- 351, prohibits, 
effective for claims filed after October 31, 1990, payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse.  Moreover, § 8052 also amended 38 
U.S.C. § 105(a) to provide that, with respect to claims filed 
after October 31, 1990, an injury or disease incurred during 
active service will not be deemed to have been incurred in 
the line of duty if the injury or disease was a result of the 
person's own willful misconduct, including abuse of alcohol 
or drugs.  See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 
3.1(n), 3.301 (2005).

In February 1998, VA General Counsel concluded that, with 
respect to claims filed after October 31, 1990, 38 U.S.C.A. § 
105(a), as amended by section 8052 of OBRA, and as 
implemented by 38 C.F.R. § 3.1(m), precluded service 
connection of a disability resulting from alcohol or drug 
abuse on the basis of the disability's incurrence or 
aggravation in service.  See VAOPGCPREC 2-98.

The United States Court of Appeals for the Federal Circuit 
(the Federal Circuit) has held that there can be service 
connection for an alcohol or drug abuse disability acquired 
as secondary to, or as a symptom of, service-connected 
disability.  
See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  
However, the Federal Circuit further stated that compensation 
may be awarded only "where there is clear medical evidence 
establishing that alcohol or drug abuse is caused by a 
veteran's primary service-connected disability, and where the 
alcohol or drug abuse disability is not due to willful 
wrongdoing."  See Allen, 237 F. 3d at 1381.
With respect to finality, rating decisions that are not 
timely appealed are final.  
See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2005).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2005)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen 
service connection for hepatitis was initiated in May 1993, 
the revised regulation is inapplicable to the evaluation of 
his claim.  The applicable regulation is set forth in the 
paragraph immediately following.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to clear and unmistakable error (CUE), an 
unappealed decision of the RO or the Board becomes final and 
binding and is not subject to revision on the same factual 
basis in the absence of CUE.  Previous determinations which 
are final and binding will be accepted as correct in the 
absence of CUE.  Where evidence establishes such error, the 
prior decision will be reversed or amended.  38 U.S.C.A. §§ 
5109A, 7111 (West 2002); 38 C.F.R. § 3.105 (2005).

The Court has defined CUE as "an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts. It is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992).  "To prove the existence of 
clear and unmistakable error as set forth in § 3.105(a), the 
claimant must show that an outcome-determinative error 
occurred, that is, an error that would manifestly change the 
outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 
1374 (Fed. Cir. 2000); see also Bustos v. West, 179 F.3d 1378 
(Fed. Cir. 1999).

When considering a claim of CUE, the determination must be 
made based on the record and the law in existence at the time 
of the prior, final decision.  See Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994) [quoting Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992)]; Pierce v. Principi, 240 F.3d 1348 
(Fed. Cir. 2001).  

Analysis

As noted in the law and regulations section above, in order 
for service connection to be severed, VA must show that the 
rating decision granting service connection contained CUE.  
In the instant case, the March 2002 rating decision (that 
severed service connection) argued that the prior grant of 
service connection for hepatitis was clearly and unmistakably 
erroneous in that payment of compensation for a disability 
that is a result of a veteran's own alcohol or drug abuse is 
prohibited by law. Specifically, the RO noted that the 
veteran's service medical records showed numerous instances 
of drug abuse in service prior to his being diagnosed with 
hepatitis.  As the veteran filed his claim for entitlement to 
service connection in May 1993, three years after the passage 
of Section 8052 of OBRA, service connection for hepatitis was 
prohibited as a matter of law.

Review of the December 1993 rating decision (that granted 
service connection) shows that RO only discussed the 
veteran's current hepatitis disability.  The RO noted that 
"You have previously been denied service connection for 
hepatitis and liver condition by rating decision dated 5-11-
73 because hepatitis or a liver condition were not shown on 
your last examination, even though you were treated for 
hepatitis in service."  The veteran's claim was then 
reopened based on new and material evidence of current liver 
problems.  The RO pointed to the December 1993 VA examination 
which determined that he had "positive hepatitis 
antibodies."  The RO then concluded that "service 
connection is granted for hepatitis, evaluated as 
noncompensable because you do not have active hepatitis at 
the present time."

The Board finds that the RO's decision to reopen the 
veteran's previously-denied claim for entitlement to service 
connection for hepatitis was not clearly and mistakenly 
erroneous.  The veteran had submitted evidence of a current 
hepatitis disability which, by itself or with evidence 
previously considered, was so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).  

However, the RO's decision on the merits of the claim of 
entitlement to service connection for hepatitis was clearly 
and mistakenly erroneous.  It appears that the RO made its 
own medical determination that the veteran's hepatitis was 
incurred in service (and perhaps more importantly, without 
consideration of his service medical records which were 
replete with notations of drug abuse).  The Court has 
consistently held that VA is prohibited from exercising its 
own independent judgment to resolve medical questions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Indeed, 
the December 1993 VA examiner found that "it is impossible 
to state whether the current liver problem is related to the 
hepatitis that occurred while he was on active duty in 
1971."  If a medical expert could not determine there was a 
relationship between the veteran's hepatitis and service, 
certainly the RO could not do so.  Therefore, the Board finds 
that the RO's determination that the veteran's hepatitis was 
incurred during service, unsupported as it is by the medical 
evidence, cannot be used to justify the prior grant of 
service connection.

Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  See Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992).  Implicit in this determination 
would be a finding that the veteran's hepatitis was clearly 
and unmistakably incurred in service, and that in-service 
incurrence of hepatitis was undebatable such that reasonable 
minds could not differ on the question.  However, the Board 
finds that the question of in-service incurrence of hepatitis 
is far from undebatable in this case and reasonable minds 
could logically conclude that the veteran's hepatitis was not 
incurred in service based on the December 1993 VA examiner's 
opinion.  Moreover, given the veteran's well-documented abuse 
of drugs in service, reasonable minds could conclude that 
service connection was precluded based on the veteran's 
willful misconduct.  See VAOPGCPREC 2-98.  Indeed, there is 
no medical evidence of record to suggest that such was not 
the case.

As such, VA has shown that the December 1993 rating decision 
which granted service connection for hepatitis was clearly 
and unmistakably erroneous.  Accordingly, severance of 
service connection was proper.


ORDER

The December 1993 rating decision which granted service 
connection for hepatitis contained CUE; severance of the 
award was proper.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


